                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MARLON GREEN,                                 )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )              1:19CV1175
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                       Defendant.             )


     MEMORANDUM OPINION AND RECOMMENDATION OF UNITED
                 STATES MAGISTRATE JUDGE

       Plaintiff brought this action to obtain review of a final decision of the Commissioner

of Social Security denying his claims for a period of disability, disability insurance benefits, and

supplemental security income. The Court has before it the certified administrative record and

cross-motions for judgment on the pleadings.

I. PROCEDURAL HISTORY

       In 2016, Plaintiff filed applications for a period of disability, disability insurance

benefits, and supplemental security income, alleging a disability onset date of April 28, 2016.

(Tr. 22, 241-51.)1 The applications were denied initially and upon reconsideration. (Tr. 158-

62, 166-74.) Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”), which

he attended on October 25, 2018 with his attorney and a vocational expert. (Tr. 175-76, 39-

93.) The ALJ then issued a decision determining that Plaintiff was not disabled from his alleged



       1
        Transcript citations refer to the administrative record which was filed with Defendant's
Answer. (Docket Entry 9.)




      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 1 of 10
onset date of April 28, 2016 until the date of his January 11, 2019 decision. (Tr. 22-33.) On

September 26, 2019, the Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the Commissioner’s final decision for purposes of review. (Tr. 1-3.)

II. STANDARD FOR REVIEW

       The scope of judicial review of the Commissioner’s final decision is specific and

narrow. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986). Review is limited to determining

if there is substantial evidence in the record to support the Commissioner’s decision. 42 U.S.C.

§ 405(g); Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992); Hays v. Sullivan, 907 F.2d 1453, 1456

(4th Cir. 1990). In reviewing for substantial evidence, the Court does not re-weigh conflicting

evidence, make credibility determinations, or substitute its judgment for that of the

Commissioner. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The issue before the Court is

not whether Plaintiff is disabled but whether the finding that he is not disabled is supported

by substantial evidence and based upon a correct application of the relevant law. Id.

III. THE ALJ’S DECISION

       The ALJ followed the well-established five-step sequential analysis to ascertain whether

Plaintiff is disabled, which is set forth in 20 C.F.R. §§ 404.1520 and 416.920. See Albright v.

Comm’r of Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th Cir. 1999). The ALJ initially determined

that Plaintiff met the insured status requirements through December 31, 2021. (Tr. 25.) The

ALJ then determined at step one that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date of April 28, 2016. (Id.) The ALJ next found the following severe

impairments at step two: inflammatory arthritis, degenerative disc disease, diabetes mellitus,

obesity, and depressive, bipolar, and related disorders. (Id.)


                                                 2


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 2 of 10
       At step three, the ALJ found that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled the severity of a listing. (Id.) The ALJ next set

forth Plaintiff’s Residual Functional Capacity (“RFC”) and determined that he could perform

light work except that

               he can reach overhead and in all other directions bilaterally on a
               frequent basis. Handling and fingering bilaterally is limited to
               frequent. He is limited to frequent climbing of ramps and stairs
               and occasional climbing of ladders, ropes, or scaffolds. Stooping,
               kneeling, crouching, and crawling are limited to frequent. He
               should have no work at unprotected heights, around moving
               mechanical parts, or in extreme cold. He is limited to performing
               simple, routine, and repetitive tasks and having frequent
               interactions with supervisors, coworkers, and the public.

(Tr. 27.)

       At the fourth step, the ALJ determined that Plaintiff was capable of performing his

past relevant work as a housekeeper. (Tr. 31.) Last, at step five, the ALJ determined in the

alternative that there were other jobs in the national economy that Plaintiff could perform.

(Tr. 32.) Consequently, the ALJ concluded that Plaintiff was not disabled. (Tr. 33.)

IV. ISSUES AND ANALYSIS

       In pertinent part, Plaintiff contends that “nothing in the RFC determination addresses

[his] ability to stay on task or how long he could perform those simple, routine, repetitive

tasks.” (Docket Entry 15 at 9.) As a result, Plaintiff argues that the ALJ did not provide

adequate justification for the lack of additional RFC limitations, in violation of Mascio v. Colvin,

780 F.3d 632 (4th Cir. 2015). (Docket Entry 15 at 8-11.)

       In Mascio v. Colvin, the Fourth Circuit Court of Appeals remanded because the

hypothetical the ALJ posed to the vocational expert, and the corresponding RFC assessment,


                                                 3


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 3 of 10
did not include any mental limitations other than unskilled work, despite the fact that the ALJ

determined at step three that the claimant had moderate 2 difficulties in maintaining

concentration, persistence, and pace (“CPP”). 780 F.3d at 637-38. The Fourth Circuit

specifically held that it “agree[s] with other circuits that an ALJ does not account for a

claimant’s limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine tasks or unskilled work.” Id. at 638 (quoting Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks omitted). In so

holding, the Fourth Circuit emphasized the distinction between the ability to perform simple

tasks and the ability to stay on task, stating that “[o]nly the latter limitation would account for

a claimant’s limitation in concentration, persistence, or pace.” Id. Although the Fourth Circuit

noted that the ALJ’s error might have been cured by an explanation as to why moderate

difficulties in CPP did not translate into a limitation in the claimant’s RFC, it held that absent

such an explanation, remand was necessary. Id.

       Beyond this, the Fourth Circuit has recently reiterated that Mascio “did not impose a

categorical rule that requires an ALJ to always include moderate limitations in concentration,

persistence, or pace as a specific limitation in the RFC.” Shinaberry v. Saul, 952 F.3d 113, 121



       2
           The Social Security Administration has clarified that a “moderate” rating means that the
individual has a “fair” ability to sustain concentration, persistence, or pace “independently,
appropriately, effectively” and “on a sustained basis.” See 20 C.F.R. pt. 404, subpt. P, app. 1,
§ 12.00(F)(2)(C). As explained herein, this case should be remanded for further administrative
proceedings because the ALJ’s decision is not susceptible to judicial review. The Fourth Circuit has
held that “[a] necessary predicate to engaging in substantial evidence review is a record of the basis
for the ALJ’s ruling[,]” which “should include a discussion of which evidence the ALJ found credible
and why, and specific application of the pertinent legal requirements to the record evidence.” Radford
v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (internal citations omitted). Consequently, any argument
by the Commissioner that this regulatory clarification somehow defeats Plaintiff’s Mascio argument is
unpersuasive.
                                                  4


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 4 of 10
(4th Cir. 2020). In Shinaberry, the plaintiff argued that a limitation only to simple, routine,

repetitive tasks did not sufficiently account for her moderate limitations in CPP, in violation

of Mascio. Shinaberry, 952 F.3d at 120-21. After discussing the plaintiff’s mental limitations, and

explaining the great weight given to the state agency psychological experts’ and consultative

psychologist’s opinions, the ALJ stated that the “simple, routine, repetitive tasks” restriction

“accounted” for Plaintiff’s limitations. Id. at 121-22. The Fourth Circuit affirmed the ALJ’s

decision, holding that the ALJ “addressed [Plaintiff’s mental limitations and] explained why

the psychological evidence and [Plaintiff’s] statements support [only] a mental limitation to

simple, routine, repetitive tasks.” Id. at 122.

         Here, the ALJ determined at step three that Plaintiff had moderate limitations in CPP.

(Tr. 26.) Specifically, the ALJ reasoned that

                [t]he claimant stated that he had memory and concentration
                issues because of his depression (Ex. 10E; Hearing Testimony).
                He completed the eighth grade, and took special education
                classes in school (Ex. 3E/3; Ex. 13E; Hearing Testimony). Yet,
                he stated that he read, watched television, used his phone, took
                the city bus by himself, and followed written instructions well
                (Ex. 10E; Hearing Testimony), activities that invariably [include]
                a certain degree of attention, concentration, and cognitive
                function. Mental status examinations reflected generally normal
                mood, memory, and concentration (see, e.g., Ex. 5F/24; Ex.
                6F/19-20, 38-40; Ex. 11F/10). Therefore, the evidence shows
                moderate limitation in the claimant’s ability to understand,
                remember, or apply information, and moderate limitation in his
                ability to concentrate, persist, or maintain pace.

(Id.)

         “Pursuant to Mascio, once an ALJ has made a step three finding that a claimant suffers

from moderate difficulties in concentration, persistence, or pace, the ALJ must either include

a corresponding limitation in her RFC assessment, or explain why no such limitation is

                                                  5


        Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 5 of 10
necessary.” See Talmo v. Comm’r, Soc. Sec., Civil Case No. ELH-14-2214, 2015 WL 2395108, at

*3 (D. Md. May 19, 2015). Here, the ALJ did neither.

          More specifically, the ALJ did not include a limitation in the RFC assessment that

accounts for Plaintiff’s moderate limitations in CPP.3 Instead, the ALJ concluded that Plaintiff

“is limited to performing simple, routine, and repetitive tasks and having frequent interaction

with supervisors, coworkers, and the public.” (Tr. 27.) Per Mascio, this is not, by itself without

some additional meaningful explanation, a sufficient limitation to account for moderate

limitations in CPP.

          Nor did the ALJ in this matter sufficiently explain why additional limitations were

unnecessary to account for Plaintiff’s moderate limitations in CPP. In fact, part of the ALJ’s

explanation in support of the mental RFC determination contains an explanation warranting

not the exclusion of additional restrictions in the mental RFC finding, but rather their inclusion.

Specifically, the Court is troubled by the ALJ’s assessment of the non-examining state agency

psychologists that evaluated the record, where the ALJ stated:

                    Significant weight is given to the October 19, 2016, and April 25,
                    2017, opinions of the non-examining State agency psychological
                    consultants (Ex. 2A; Ex. 4A; Ex. 6A; Ex. 8A). They opined that
                    the claimant could understand, remember, and carry out simple
                    instructions in a low-stress work setting. Their opinions are
                    generally consistent with the record as a whole. Treatment
                    records reflected some mental limitation, but showed rather
                    normal mental status examinations overall (see, e.g., Ex. 1F/4;
                    Ex. 5F/24; Ex. 6F/19-20, 38-40; Ex. 11F/10). The claimant was
                    also able to perform a wide variety of activities of daily living such
                    as using public transportation, attending church, taking care of
                    his mother, and socializing fairly well with others (Ex. 10E; Ex.


          3
              Nor did the ALJ include such a limitation in his hypothetical to the vocational expert. (Tr.
85-87.)
                                                      6


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 6 of 10
               1F; Ex. 5F; Ex. 8F; Hearing Testimony). Therefore, significant
               weight is given to these opinions.

(Tr. 30.)
       As forth above, the ALJ explicitly gave significant weight to the opinions of the non-

examining state agency psychologists. However, there are two problems here. First, the ALJ

did not accurately describe those two opinions. In an initial assessment, Dr. Bonny Gregory,

M.D. concluded that Plaintiff was limited to performing short and simple tasks in a low stress,

low social working environment. (Tr. 100-01, 104-05, 115.) However, upon reconsideration,

Dr. Sharon J. Skoll, Ph.D. concluded that Plaintiff could perform the mental demands of

unskilled work in a low production environment. (Tr. 132, 133, 137, 149-50, 154.) While the

ALJ noted the low-stress limitation proposed by Dr. Gregory, the ALJ failed to acknowledge

the low production environment limitation proposed by Dr. Skoll. It is therefore unclear

whether the ALJ was aware of the production pace limitation set forth by Dr. Skoll.

       Second, despite giving both the opinions of Drs. Gregory and Skoll significant weight,

the ALJ never explained why he omitted the low stress and low production limitations from

the mental RFC finding, nor did the ALJ explain why those limitations were unnecessary. Nor

is the answer to this question self-evident.4 Consequently, the Court is left to speculate as to

whether the ALJ, at least in part, tacitly discounted without explanation the opinions of the



       4
          The Court cannot determine, without undue speculation, what sort of production pace (if
any) the jobs the ALJ concluded the claimant can perform here require, or whether those jobs can be
described as occurring in a low stress environment. Consequently, it would also be unduly speculative
for the Court to brand any error that may have occurred here as harmless. See Bond v. Saul, No.
1:19CV901, 2020 WL 4606412, at *6 (M.D.N.C. Aug. 11, 2020) (“Ultimately, the ALJ in conjunction
with the [vocational expert] (and not the Court) must determine whether the three jobs accommodate
limitations to a non-production pace, a non-rapid or semi-rapid pace, or not highly production
oriented work.”).
                                                 7


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 7 of 10
non-examining state agency psychologists on CPP after affording them significant weight, or,

instead, simply forgot to include the low stress and production pace limitations in the mental

RFC finding. For these reasons, the undersigned cannot properly review this case for

substantial evidence. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (noting that ALJ is

required to “build an accurate and logical bridge from the evidence to [the] conclusion”).5

       The Commissioner’s arguments to the contrary are not persuasive. The Commissioner

contends that the ALJ’s decision comports with Mascio and Shinaberry by discussing Plaintiff’s

activities of daily living, mental status exams, and medical opinion evidence. (Docket Entry 19

at 14-16.) Thus, the Commissioner argues that the ALJ did not err (or did not materially err)

because he cited evidence consistent with the ultimate mental RFC findings. In other

circumstances (such as where the ALJ does not specifically omit a restriction from the RFC

he earlier endorsed) this argument may indeed be persuasive. See Shinaberry, 952 F.3d at 121

(rejecting a challenge under Mascio, and finding the ALJ, by discussing the evaluations

performed by the state agency psychologists and the consultative examiner, “sufficiently

explained why the mental limitation to simple, routine, and repetitive tasks accounted for [the

claimant’s] . . . moderate limitations in her concentration, persistence, or pace”).

       Here, however, as explained, the ALJ credited with significant weight the finding of a

non-examining state agency psychologist (Dr. Gregory) that Plaintiff was limited to jobs in a

low-stress environment, but then omitted this restriction from the mental RFC finding. The



       5  See, e.g., Martin v. Berryhill, No. 1:16CV171, 2017 WL 728234, at *5 (M.D.N.C. Feb. 23, 2017)
(concluding that remand was proper where “the Court is left to speculate as to whether the ALJ, at
least in part, tacitly discounted without explanation the opinions of [the non-examining psychiatrists],
or, instead, simply forgot to include the production pace limitation in the mental RFC finding”).
                                                   8


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 8 of 10
ALJ also credited with significant weight the opinion of another non-examining state agency

psychologist (Dr. Skoll) who concluded that Plaintiff was limited to working in a non-

production environment, but also omitted that restriction from the mental RFC

determination. Importantly, the ALJ also declared the opinions of these non-examining state

agency psychologists to be “generally consistent with the record as a whole,” including

Plaintiff’s mental status examinations and activities of daily living. (Tr. 30.) This appears to be

an explanation that would warrant the inclusion of additional limitations in the mental RFC

finding and not, as the Commissioner argues, an explanation for why these additional

limitations were excluded.6

       Consequently, the Court concludes that remand is proper so that the ALJ may build a

logical bridge between the evidence of record and his conclusions. Mascio, 780 F.3d at 638

(“Perhaps the ALJ can explain why Mascio’s moderate limitation in concentration, persistence,

or pace at step three does not translate into a limitation in Mascio’s residual functional capacity

. . . [b]ut because the ALJ here gave no explanation, a remand is in order.”).


       6
           It is true that “[a]n ALJ is not required to adopt every opinion in a non-examining medical
expert’s report, even when according the report great weight overall.” See Bacnik v. Colvin, No. 1:12-
CV-801, 2014 WL 3547387, at *4 n.7 (M.D.N.C. July 17, 2014). Nevertheless, where an ALJ does
decide to give great or significant weight to such an opinion, but then omits a restriction from that
opinion from the RFC, the Court must be able to determine why the restriction was omitted, in order
to engage in substantial evidence review. See, e.g., Bond, 2020 WL 4606412, at *5 (“[W]hen an ALJ does
not include certain limitations in the RFC from a source given significant weight, the reviewing court
must remain able to ascertain from the ALJ’s decision why the ALJ omitted those limitations. See, e.g.,
Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (“We have held that ‘[a] necessary predicate to
engaging in substantial evidence review is a record of the basis for the ALJ’s ruling,’ including ‘a
discussion of which evidence the ALJ found credible and why . . . .’” (emphasis added) (quoting Radford
v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013))) . . . . The ALJ’s decision here lacks any explanation for
the omission of restrictions on pace and job assignment stability from the RFC.”). Because the Court
cannot determine why the ALJ omitted restrictions from the mental RFC finding that were contained
in the only opinion related to Plaintiff’s mental health that the ALJ gave significant weight, remand
for additional administrative proceedings is in order.
                                                   9


      Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 9 of 10
       None of this necessarily means that Plaintiff is disabled under the Act and the

undersigned expresses no opinion on that matter. Nevertheless, the undersigned concludes

that the proper course here is to remand this matter for further administrative proceedings.

The Court declines consideration of the additional issues raised by Plaintiff at this time.

Hancock v. Barnhart, 206 F. Supp. 2d 757, 763-64, 771 n.3 (W.D. Va. 2002) (on remand, the

prior decision is of no preclusive effect, as it is vacated and the new hearing is conducted).



V. CONCLUSION

       IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be REVERSED, and that the matter be REMANDED to the

Commissioner under sentence four of 42 U.S.C. § 405(g). The Commissioner should be

directed to remand the matter to the ALJ for proceedings consistent with this

Recommendation. To this extent, Defendant’s Motion for Judgment on the Pleadings (Docket

Entry 18) should be DENIED, and Plaintiff’s Motion for Judgement on the Pleadings

(Docket Entry 13) should be GRANTED. However, to the extent that Plaintiff’s motion

seeks an immediate award of benefits, it should be DENIED.




                                                    _____________________________
                                                              Joe L. Webster
September 21, 2020                                     United States Magistrate Judge




                                               10


     Case 1:19-cv-01175-CCE-JLW Document 21 Filed 09/21/20 Page 10 of 10
